


110 HR 3559 IH: To require the FCC, in enforcing its regulations

U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3559
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2007
			Mr. Pickering (for
			 himself, Mr. Pitts,
			 Mr. Matheson, and
			 Mr. McIntyre) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require the FCC, in enforcing its regulations
		  concerning the broadcast of indecent programming, to maintain a policy that a
		  single word or image may be considered indecent.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Children from Indecent Programming Act.
		2.FCC
			 may regard single word or image as indecentSection 16 of the Public Telecommunications
			 Act of 1992 (47 U.S.C. 303 note) is amended by adding at the end thereof the
			 following:
			
				(c)Single Word or
				Image PolicyIn administering the regulations promulgated under
				subsection (a), the Commission shall maintain a policy that a single word or
				image may constitute indecent
				programming.
				.
		
